Case 2:21-cv-00720-AB-AFM Document 18 Filed 08/04/21 Page 1 of 2 Page ID #:236



  1

  2

  3

  4

  5

  6

  7

  8                        UNITED STATES DISTRICT COURT

  9                      CENTRAL DISTRICT OF CALIFORNIA

 10

 11    ROBERT RAND,                                Case No. 2:21-cv-00720-AB (AFM)
 12                       Petitioner,
                                                   ORDER ACCEPTING FINDINGS
 13          v.
                                                   AND RECOMMENDATIONS OF
 14    MICHAEL CARVAJAL, et. al,                   UNITED STATES MAGISTRATE
                                                   JUDGE
 15                       Respondents.
 16

 17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Report and
 18   Recommendation of United States Magistrate Judge (“Report”) issued on May 21,
 19   2021. On June 16, 2021, Petitioner filed a document entitled “Motion to Withdraw,”
 20   which the Court construes as objections to the Report. (ECF 17.) The Court has
 21   engaged in a de novo review of those portions of the Report to which objections have
 22   been made and concludes that Petitioner’s objections lack merit.
 23         Initially, Petitioner indicates that he did not intend his claim to be construed as
 24   a request for compassionate release. Rather, he intends to present his motion for
 25   compassionate release to the sentencing court and requests that the Court dismiss the
 26   portion of his petition raising such a claim without prejudice. (ECF 17 at 1.) It is
 27   noted that the Report already recommends dismissal without prejudice.
 28         Petitioner also argues that his “primary” claim for relief was a request for
Case 2:21-cv-00720-AB-AFM Document 18 Filed 08/04/21 Page 2 of 2 Page ID #:237



  1   declaratory judgment that the BOP erred in categorizing his offense as a crime of
  2   violence. (ECF 17 at 1.) Notably, Petitioner does not allege that the BOP has relied
  3   upon the categorization of his offense to take any action adversely affecting his
  4   sentence. Thus, there is no basis on which to conclude that the remedy Petitioner
  5   apparently seeks – namely, expunging from his prison file the categorization of his
  6   offense as a crime of violence – would lead to his earlier release. See generally
  7   Fiorito v. Entzel, 829 F. App’x 192, 194 (9th Cir. 2020) (citing Bostic v. Carlson,
  8   884 F.2d 1267, 1269 (9th Cir. 1989) (habeas corpus is available “when a petitioner
  9   seeks expungement of a disciplinary finding from his record if expungement is likely
 10   to accelerate the prisoner’s eligibility for parole”)). Even liberally construed, the
 11   petition fails to allege facts demonstrating that a writ of habeas corpus could
 12   appropriately address any harm that Petitioner seeks to remedy. See Preiser v.
 13   Rodriguez, 411 U.S. 475, 484 (1973). Given the absence of allegations that Petitioner
 14   has suffered adverse consequences from the BOP’s designation of his offense,
 15   Petitioner has not invoked habeas corpus jurisdiction. See Fiorito, 829 F. App’x at
 16   194.1
 17           Accordingly, Petitioner’s objections are overruled, and the Court accepts the
 18   findings and recommendations of the Magistrate Judge. IT THEREFORE IS
 19   ORDERED that (1) the Report and Recommendation of the Magistrate Judge is
 20   accepted and adopted; and (2) Judgment shall be entered denying the Petition and
 21   dismissing the action without prejudice.
 22
      DATED: August 04, 2021
 23

 24                                                 ____________________________________
                                                           ANDRÉ BIROTTE JR.
 25                                                   UNITED STATES DISTRICT JUDGE
 26
      1
        The Report construed this claim as seeking judicial reweighing of factors that Congress has
 27   delegated to the BOP and recommends that the claim be dismissed with prejudice. Because the
      precise contours of Petitioner’s claim are difficult to discern and because the dismissal is based on
 28   lack of habeas jurisdiction, the Court concludes that dismissal without prejudice is appropriate.
                                                       2
